NOT FOR PUBLICATION WITHOUT THE
               APPROVAL OF THE APPELLATE DIVISION

                                  SUPERIOR COURT OF NEW JERSEY
                                  APPELLATE DIVISION
                                  DOCKET NO. A-4487-12T3

JORGE CASAL,
                                       APPROVED FOR PUBLICATION
     Plaintiff-Appellant,
                                             July 2, 2014
v.
                                         APPELLATE DIVISION
HYUNDAI MOTOR AMERICA,

     Defendant-Respondent.
____________________________________

         Argued April 29, 2014 – Decided July 2, 2014

         Before Judges Reisner1, Alvarez and Higbee.

         On appeal from the Superior Court of New
         Jersey, Law Division, Middlesex County,
         Docket No. L-0468-12.

         Andrew R. Wolf argued the cause for
         appellant (The Wolf Law Firm LLC, attorneys;
         Mr. Wolf and Aaron Mizrahi, of counsel and
         on the briefs; Andrew W. Li and Christopher
         J. McGinn, on the briefs).

         Jane A. Rigby argued the cause for
         respondent (McElroy, Deutsch, Mulvaney &
         Carpenter, LLP, attorneys; Ms. Rigby and
         Stephen F. Payerle, of counsel and on the
         brief).

     The opinion of the court was delivered by

HIGBEE, J.S.C. (temporarily assigned).

1
  Judge Reisner did not participate in oral argument, but joins
in the opinion with the consent of counsel. See R. 2:13-2(b).
    Plaintiff Jorge Casal (Casal) and defendant Hyundai Motor

America (HMA) entered into a settlement agreement concerning an

action seeking relief under N.J.S.A. 56:12-32(a)(1) (Lemon Law).

Pursuant to the settlement agreement, the issue of the

appropriate counsel fee award under N.J.S.A. 56:12-42 was

submitted to the court.    The trial judge found that a

substantial portion of counsel's time was expended in obtaining

relief from the cost to Casal of optional vehicle protection

contracts that Casal purchased through the dealer from third

party vendors.    For that reason, the court denied relief,

concluding that the statute did not include the cost or transfer

of these contracts.

    We find the Lemon Law does extend this protection to the

consumer.    Hence, we reverse and remand for reconsideration of

the attorney fee award.

    Casal purchased a new Hyundai Santa Fe from Sansone

Hyundai, Inc. (Sansone), a dealer for HMA.    Casal financed his

purchase, including the cost of the optional protection

packages, through a loan arranged by Sansone with non-party

Hyundai Capital America.

    As set forth in the trial court's memorandum of decision:

                 At the time of purchase, Casal also
            entered into several contracts for various
            "protections."   One contract was with non-
            party NSD, which provided benefits for three



                                 2                            A-4487-12T3
         years after the purchase against any losses
         suffered as a result of the failure of the
         Theft Detection System in the car.      The
         Theft Detection System was an etching of an
         identifying mark in the car's window.

              A second agreement was with non-party
         Nation Motor Club Inc., [an affiliate of
         NSD] which provided benefits for five years
         after   the   date  of   purchase  for   the
         replacement cost of any key or remote device
         that is lost, stolen or destroyed.

              Plaintiff   entered    into    a  third
         agreement, also with non-party NSD, for its
         Titanium Protection Plan, which included
         roadside   assistance,    windshield  repair
         protection, tire and rim protection, and
         dent and ding protection.

              Lastly, Casal entered into a contract
         through    Sansone,   as   the    dealer  and
         authorized representative of the lienholder
         Hyundai   Capital   America,   in   which the
         lienholder agreed to waive any gap in the
         difference between actual cash value of the
         vehicle and the loan balance in the event of
         a total loss of the vehicle.

    The parties agreed that the car met the criteria of the

statute as a "lemon."      Except for attorney fees, the only

substantial dispute which remained was the resolution of these

optional third party contracts.        The trial judge found HMA had,

in fact, offered to settle before the complaint was filed, but

the liability for the optional third party contracts was still

in dispute.   He stated:

         Thus, a threshold inquiry is whether the
         offers of settlement by HMA, either in
         providing a replacement vehicle or refund,



                                   3                            A-4487-12T3
         without including a refund for these non-
         party   contracts,   is  violative   of   the
         statute.   If it is not consistent with the
         statute, then the plaintiff has every right
         to insist on asserting his full rights
         thereunder.    If, on the other hand, the
         statute does not require such a payment,
         then   it   is   unreasonable   to   initiate
         litigation solely to seek that redress.

    We agree that is a threshold issue, but we find the statute

does provide this relief to the consumer.   N.J.S.A. 56:12-

32(a)(1),(3) reads as follows:

         a. If,   during  the   period  specified  in
            section 3 [C.56:12-31] of this act, the
            manufacturer . . . or its dealer or
            distributor, is unable to repair or
            correct   the   nonconformity   within  a
            reasonable time, the manufacturer . . .
            shall accept return of the motor vehicle
            from the consumer.

         (1)   In the case of a motor vehicle . . .
               the manufacturer shall provide the
               consumer with a full refund of the
               purchase price of the original motor
               vehicle including any stated credit or
               allowance for the consumer's used motor
               vehicle, the cost of any options or
               other modifications arranged, installed,
               or made by the manufacturer or its
               dealer within 30 days after the date of
               original delivery, and any other charges
               or fees including, but not limited to,
               sales tax, license and registration fees,
               finance charges, reimbursement for towing
               and reimbursement for actual expenses
               incurred by the consumer for the rental
               of a motor vehicle equivalent to the
               consumer's motor vehicle and limited to
               the period during which the consumer's
               motor vehicle was out of service due to




                                 4                         A-4487-12T3
                 the nonconformity, less a    reasonable
                 allowance for vehicle use.

                 . . . .

           (3)   Nothing in this subsection shall be
                 construed to preclude a manufacturer .
                 . . from making an offer to replace the
                 vehicle in lieu of a refund; except
                 that the consumer may, in any case,
                 reject an offer of replacement and
                 demand a refund . . . . In the event
                 that the consumer accepts an offer to
                 replace the motor vehicle in lieu of a
                 refund, it shall be the manufacturer's
                 . . . responsibility to insure that any
                 lien on the returned motor vehicle is
                 transferred to the replacement vehicle.

    Casal purchased his vehicle on June 10, 2011.    The problem

with the car started two days later.   By mid-July the car met

the criteria for a refund or exchange under the Lemon Law.

Casal sent three letters to HMA explaining he believed his car

was a lemon; HMA did not respond until Casal obtained an

attorney, thus precipitating the need for counsel fees.

    HMA first offered Casal $3,000.00 plus car rental expenses

after he hired counsel.    The offer was declined and immediately

thereafter, on September 16, 2011, HMA offered to replace the

vehicle.   The dispute over the scope of the statutory language

became the focus of the parties.

    Casal wanted the dealer to transfer his protection plan

agreements to the new vehicle at no additional cost to him.

HMA's response was "HMA cannot make any guarantees as to the



                                 5                         A-4487-12T3
cost of the transfers of these plans as this is a matter between

Mr. Casal and the dealership."

     Although the manufacturer is the entity responsible to the

consumer under the Lemon Law, the first release sent to Casal

with the HMA settlement offer included language releasing HMA

and the Hyundai dealer Sansone.       Casal had paid approximately

$3,000.00 for the protection plans purchased through Sansone and

added into the finance agreement with Hyundai Capital Inc., the

lienholder, even though they were with the third party vendor.

     HMA later offered Casal a refund instead of a replacement

vehicle, but still denied any responsibility for the

cancellation of the optional contracts.       Since the trial judge

found that legal work performed after this offer by Casal's

counsel was for relief not included in the Lemon Law, he decided

counsel fees were not allowable for work performed after this

offer to settle.

     HMA argues that all Casal had to do was cancel the

protection plans and he would receive reimbursement from the

third party vendors.   However, it was not as easy as HMA

suggested.   The actual process and difficulty in getting these

protection plans cancelled and transferred from the old car to

the new car is reflected in counsel's certification and attached

billing records submitted in support of the application for fees.




                                  6                           A-4487-12T3
    At first Casal agreed to handle the transfers himself.       His

attorney's billing record dated December 12, 2011 states that

when he "[s]poke to client [he] explained the replacement offer

and his obligation to work with the dealership and loan company

to initiate the transfers.   Also mentioned the process should be

simple, no cost and without hassle."

    Three months later Casal's attorney noted in his billing

record that "[Casal] told [him] that he is getting the

runaround; transferred to multiple extensions, no responding to

e-mails he left; being told certain plans not cancellable."      At

that point, counsel believed his client could not accomplish the

transfers himself and counsel proceeded to handle the problem.

Shortly thereafter, the complaint under the Lemon Law was filed

against HMA.

    According to counsel's certification in support of his fee

application, he received little assistance, in fact, some

resistance, from the dealer.     He directly contacted the third-

party vendors about the policies and was told the cancellations

had to come from the dealer.   In May, plaintiff's counsel was

still working on assuring the refunds were paid to the

lienholder on these contracts.

    HMA's position is that it is not a party to these contracts

between vendors and Casal and, therefore, cannot cancel them or




                                  7                         A-4487-12T3
be held responsible under the statute.         However, HMA

acknowledges that reimbursement for the contracts occurred after

they put pressure on their dealer.

     The trial judge agreed with HMA that they had no

responsibility for these contracts, and interpreted the

statutory language to refer only to physical alterations or
                                 2
additions made to the vehicle.           He further found that the

statutory language requiring reimbursement for "any other

charges or fees including, but not limited to, sales tax,

license and registration fees, finance charges" did not include

the third-party contracts because they were not "direct costs

imposed on the transaction."

     The expressed intent of the Lemon Law is to protect the new

car consumer.   See DiVigenze v. Chrysler Corp., 345 N.J. Super.
314, 322-23 (App. Div. 2001), certif. denied, 171 N.J. 442

(2002); Berrie v. Toyota Motor Sales USA, Inc., 267 N.J. Super.
152, 155-56 (App. Div. 1993).

     N.J.S.A. 56:12-29 states:

          The Legislature finds that the purchase of a
          new motor vehicle is a major high cost
          consumer transaction and the inability to
          correct defects in these vehicles creates a
          major hardship and an unacceptable economic

2
  N.J.S.A. 56:12-32(a)(1) states that "the cost of any options or
other modifications arranged, installed, or made by the
manufacturer or its dealer . . . ."



                                     8                           A-4487-12T3
          burden on the consumer . . . . It is the
          further intent of this act to provide
          procedures to expeditiously resolve disputes
          between a consumer and a manufacturer.

    It is clear that the Act should be interpreted liberally

since the expressed general intent of the Lemon Law is to

protect the new car consumer.   See N.J.S.A. 56:12-29; see also

Berrie, supra, 267 N.J. Super. at 155-56.       The language of the

statute in no way excludes optional contracts arranged by the

dealer.   There are no words in the statute that suggest that

"options or other modifications arranged" by the dealer are

limited to physical changes to the vehicle.

    The statute lists additional charges such as fees for state

taxes, registration costs or finance charges.        These are all

costs from third parties, not a party to the contract, but the

Lemon Law requires reimbursement for them by the manufacturer.

Although these items are listed in the statute, it also says

that reimbursement is not limited to these items.        It is clear

from the statute that the consumer is to be made whole for all

costs associated with the purchase as long as they are arranged

by the dealer.

    HMA has argued that there really is no cost at all from

these third party contracts since they can be cancelled and

reimbursements can be obtained.       We disagree.




                                  9                            A-4487-12T3
    HMA imposed the duty of negotiating with these third

parties, the dealer, and the finance company on Casal, and as a

result he had to incur counsel fees.     The dealer has an ongoing

business relationship with the manufacturer.    The third parties

involved have ongoing business relationships with the dealer,

and all of these contracts were offered as part of the sale of

the vehicle.   All were negotiated by the manufacturer's dealer

with the consumer, albeit on behalf of a third party.

    HMA may have needed Casal to sign requests for cancellations

of the contracts, just as they needed him to sign registration

forms and transfers of title, but there is no question that HMA

could have handled these transactions in a shorter time than the

consumer and his attorney were required to expend.

    We hold the Lemon Law requires the consumer to be made

whole and authorizes a counsel fee award, if counsel is needed

to obtain relief from any options sold through the dealer, as

part of the purchase transaction.     The Legislature specifically

stated the purpose of the statute is to resolve these disputes

expeditiously.   N.J.S.A. 56:12-29.    A consumer should be able to

resolve his claim with the manufacturer without counsel fees,

but where counsel is needed, the consumer is entitled to an

award of reasonable counsel fees to obtain full relief under the




                                10                          A-4487-12T3
statute.   We, therefore, reverse and remand the matter to the

court for reconsideration of the appropriate counsel fees.

           [At the direction of the court, per R. 1:36-
           2(a), the discussion of the other issues in
           the appeal has been omitted from the
           published opinion.]


    Reversed and remanded.




                                11                        A-4487-12T3